Citation Nr: 0629913	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-09 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a back disorder, described as degenerative joint disease 
of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied a rating in excess of 20 
percent for the veteran's service-connected lumbar spine 
disorder.

In August 2002, the RO issued a rating action that assigned 
an increased rating of 40 percent for the veteran's service-
connected lumbar spine disability.  This increased evaluation 
was assigned an effective date of March 8, 2000, the date of 
receipt of the veteran's claim for an increased rating.

The case was before the Board in September 2003 at which time 
the Board remanded the case for the RO to consider the 
changes in the rating criteria for the spinal disorder.  In 
July 2005, the Board again remanded the case to the RO for 
evidentiary development.  The case was later returned to the 
Board for continuation of appellate review.  

In correspondence dated October 14, 2004, the veteran stated, 
"Please set me up for Teleconference with the DRO in 
Washington, DC."  In effect, the veteran had requested a 
video conference hearing at the RO before a Veterans Law 
Judge at the Board.  Then, in correspondence dated February 
8, 2005, he requested cancellation of his hearing before the 
Board.  Therefore, the Board deems his request for a video 
conference hearing withdrawn.  See 38 C.F.R. § 20.702(e).  

In the appellate brief presentation dated July 14, 2006, the 
veteran's representative indicated that the veteran seeks 
service connection for a psychiatric disability, claimed as 
post-traumatic stress disorder and major depressive disorder.  
The issue of service connection for a psychiatric disability 
has not been developed for appellate review.  Accordingly, 
that issue is referred to the RO for any action deemed 
appropriate.  


FINDING OF FACT

The veteran's service-connected low back disability is not 
productive of ankylosis of the thoracolumbar spine or 
pronounced symptoms of intervertebral disc syndrome (IVDS); 
as well, IVDS, has not, in any 12-month period, been 
productive of incapacitating episodes having a total duration 
of at least 6 weeks.  


CONCLUSION OF LAW

Criteria for a rating in excess of 40 percent for the 
veteran's low back disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5292, 5293, 5295 (effective prior to September 26, 2003), 
Diagnostic Codes 5003, 5237, 5242, 5243 (effective since 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in March 2001, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

While the initial denial of this claim was in February 2001, 
the claimant was thereafter provided examinations and the 
claim was readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to and since September 26, 
2003, degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine was rated as follows under 
38 C.F.R. § 4.71a, Diagnostic Code 5289:

A 50 percent rating was warranted for unfavorable ankylosis.  

A 40 percent rating was warranted for favorable ankylosis.

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292:

A 40 percent rating was warranted for limitation of motion of 
the lumbar spine, when severe.  

A 20 percent rating was warranted for limitation of motion of 
the lumbar spine, when moderate.  

A 10 percent rating was warranted for limitation of motion of 
the lumbar spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  

A 40 percent rating required severe IVDS, manifested by 
recurring attacks with intermittent relief.  

A 20 percent rating was warranted for moderate IVDS, 
manifested by recurring attacks.  

A 10 percent rating was warranted for mild IVDS.  

A noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Under criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated as follows under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295:

A 40 percent rating was warranted for lumbosacral strain, 
severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

A 20 percent rating was warranted with muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  

A 10 percent rating was warranted with characteristic pain on 
motion.  

A noncompensable rating was warranted for lumbosacral strain 
with slight subjective symptoms only.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries 
of the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed 
by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected musculoskeletal 
disability that is at least partly rated on the basis of 
range of motion, the Board must consider functional loss due 
to pain under 38 C.F.R. § 4.40 (2006) functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, too, 38 C.F.R. 
§ 4.59 (2006).

Analysis

Service connection was granted, and a 10 percent evaluation 
was assigned for a low back disability, effective September 
1, 1994.  Later, a 20 percent evaluation was assigned for 
that condition, retroactive to September 1, 1994.  A 40 
percent evaluation was assigned, effective March 8, 2000, and 
the rating has remained at that level since then.  

Service medical records reveal recurrent complaints of low 
back pain.  Disc space narrowing at L4/L5 and at L5/S1 was 
detected on x-ray examination, and this finding was 
considered to be consistent with degenerative disc disease. 

A VA examination was performed in September 2005.  The 
examiner reported claims file review.  The veteran described 
a burning, stabbing pain, referred from the low back all the 
way down the legs to the feet.  He indicated low back pain 
was constant, without flare-ups.  He denied a history of 
trauma.  

Clinical inspection showed range of motion of the lumbar 
spine as follows:  forward flexion 0 to 30 degrees, extension 
0 to 10 degrees, lateral flexion 0 to 10 degrees bilaterally, 
and rotation 0 to 10 degrees bilaterally.  The examiner 
stated that the veteran was really quite immobile in his 
spine.  Quadriceps and hamstring muscle strength was intact.  
Sensory status was intact.  He was somewhat hyperreflexic on 
the right, but not markedly so.  

The examiner indicated that the veteran's low back disability 
might include some lumbosacral spine degenerative 
spondylosis.  X-ray films of the lumbosacral spine showed 
mild degenerative changes involving disc space narrowing at 
L4/5 and L5/S1.  The clinical findings on the September 2005 
VA examination of the low back are essentially consistent 
with earlier medical records from VA; from service department 
medical facilities, where the veteran was treated following 
his retirement; and from private medical sources.  

The medical evidence indicates that the veteran has 
degenerative changes of the lumbosacral spine, including 
spondylosis, indicative of the presence of arthritis.  
Degenerative arthritis is rated under the former and current 
Diagnostic Code (DC) 5003, and the revised DC 5242.  
Degenerative arthritis, in turn, was rated on the basis of 
limitation of motion of the lumbar spine under the former 
criteria, and on the basis of the general rating formula for 
spinal disorders under the revised criteria. 

There are clinical findings of severe limitation of motion of 
the lumbosacral spine.  However, some limited motion of the 
low back is retained.  It should be noted that even severe 
limitation of motion of the lumbar spine warranted no more 
than the currently assigned 40 percent evaluation under the 
former DC 5292.  In order to have been entitled to an 
evaluation higher than 40 percent for arthritis under the 
former rating criteria, there must have been objective 
evidence of unfavorable ankylosis, i.e., immobility, of the 
lumbar spine under DC 5289.  This has not been demonstrated.  
In addition, in order to be entitled to an evaluation higher 
than currently assigned 40 percent for arthritis under the 
revised criteria for evaluating spinal disorders, there must 
be objective findings of unfavorable ankylosis of the entire 
thoracolumbar spine.  This has not been demonstrated.

The medical evidence demonstrates that the veteran 
experiences lumbar muscle spasm, indicative of the presence 
of lumbosacral strain.  Lumbosacral strain is a condition 
that is rated under the former DC 5295 and the revised DC 
5237.  It should be noted that the currently assigned 40 
percent evaluation is the highest rating available under the 
former DC 5295.  In addition, absent objective findings of 
unfavorable ankylosis of the entire thoracolumbar spine, 
there is no basis for an evaluation higher than the currently 
assigned 40 percent evaluation under the revised DC 5237.

The medical evidence demonstrates that the veteran has 
degenerative changes involving disc spaces of the lumbosacral 
spine, indicative of the presence of IVDS.  Significantly, 
however, diagnostic imaging, performed by the service 
department in April 2000 and May 2002, showed that bulging of 
discs in the lumbosacral spine was of no clinical 
significance, in that disc herniation did not affect spinal 
nerve roots supplying the lower extremities.  Also, at the 
most recent VA x-ray examination of the lumbosacral spine in 
September 2005, there was no indication of spinal nerve 
impingement.  Additionally, physical examinations have shown 
that lower extremity motor and sensory status remains well 
preserved; there are no significant objective clinical 
indications of sciatic neuropathy/radiculopathy.  

In order to have been entitled to a rating higher than the 
currently assigned 40 percent for IVDS under the former DC 
5293, there must have been objective evidence of pronounced 
sciatic neuropathy.  This has not been demonstrated.  In 
order to be entitled to a rating higher than currently 
assigned 40 percent evaluation for IVDS under the revised DC 
5243, based on the general rating formula for spinal 
disorders, there must be objective evidence of unfavorable 
ankylosis of the entire thoracolumbar spine.  This has not 
been demonstrated.  

The veteran's representative asserts that the veteran is 
entitled to assignment of a 60 percent evaluation for his low 
back disorder on the basis of IVDS producing the requisite 
duration of incapacitating episodes during a 12-month period.  
Attention is called to absence-from-work slips, allegedly for 
bed rest, during periods of exacerbations of low back pain.  
Specifically, the representative identifies the following 
periods as incapacitating episodes:  December 7, 2003 to 
December 13, 2003; December 15, 2003 to December 29, 2003; 
January 28, 2004; February 4, 2004; June 2, 2004 to June 6, 
2004; August 12, 2004; and August 30, 2004.  

Initially, the Board points out that the veteran's 
hospitalization at a service department medical facility, 
from December 7, 2003 to December 13, 2003, was for the 
treatment of a pulmonary embolism, not for treatment of his 
low back disability.  At the same time, however, the Board 
notes that the veteran was given a work restriction for 14 
days, issued by a service department medical facility, that 
apparently took effect on October 26, 2004.  

Service department records indicate that, during the 12-month 
period from December 2003 to December 2004, the veteran was 
issued several absence-from-work slips (when presumably bed 
rest was required for exacerbations of his low back 
disability).  The total number of days covered by absence-
from-work slips, and hence the duration of presumably 
incapacitating episodes, totals 34 days.  In order to be 
entitled to assignment of a rating higher than 40 percent for 
IVDS, there must be incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  This 
has not been demonstrated.  

Statements from the veteran indicate that he experiences a 
great deal of low back pain.  Functional limitations from low 
back pain reportedly include an inability to do heavy 
lifting.  Indeed, clinical records from a service department 
facility, where he has received treatment over the years, 
show that he first needed steroids, and now requires narcotic 
strength medication to manage low back pain.  As well, on the 
most recent VA examination for rating purposes in September 
2005, the examiner remarked that the veteran's activities of 
daily living appeared to be fairly impaired by his pain.  
There is, then, no dispute that pain from the veteran's low 
back disorder limits function.  

In any event, the United States Court of Appeals for Veterans 
Claims (Court) has held that consideration of functional loss 
due to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The veteran, 
as discussed above, is currently in receipt of the maximum 
evaluation possible under the former Diagnostic Code 5292 for 
application to limitation of motion of the lumbar spine.  
Also, functional loss due to pain is already contemplated by 
the revised rating criteria.  So these criteria do not 
provide a basis for increasing the veteran's rating.

It is alleged that there is no evidence that a neurological 
examination was performed, as directed by the Board's July 
2005 remand.  However, the Board notes that the report of the 
September 2005 examination contains clinical findings with 
respect to motor power and sensory status of the lower 
extremities.  As well, there are x-ray findings relating the 
status of intervertebral disc spaces of the lumbosacral 
spine.  Thus, although the VA physician, who prepared the 
report, did not formally identify the evaluation as either 
orthopedic or neurological, the findings contained in that 
report are sufficient to address the orthopedic and 
neurological components of the veteran's low back disability.  
In sum, the RO essentially complied with the development 
requested on remand.

For the reasons discussed above, the claim for a rating in 
excess of 40 percent for the veteran's low back disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A disability rating in excess of 40 percent for a back 
disorder, described as degenerative joint disease of the 
lumbar spine is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


